Simrall, J.,
delivered the opinion of the court.
John Davis purchased from Thornton a quarter section of land, gave his notes for the consideration money, and took bond for title. Davis, being unable to pay, sold to Absalom Barton, on the agreement that Barton should pay Thornton, but with the *219right reserved to Davis to repurchase within a limited time by refunding the money; the conveyance, however, was to be made to William Barton, the brother of Absalom, the title to be held by him pending Davis’ privilege to repurchase. Davis failed to buy back the land. William Barton then delivered the deed he had received from Thornton to his brother Absalom, who has, for about twenty years, held adverse possession, claiming and enjoying the property exclusively, has paid the taxes and made valuable improvements. William and Absalom have both departed this life. The former was never married; his heirs are his brothers and sisters and their descendants. The complainants are the widow and heir of Absalom, who bring this bill in chancery against the heirs of William,, to cancel the deed made by Thornton to William, or to divest the title thereby conveyed, and for general relief. On demurrer of some of the defendants the bill was dismissed, and the complainants have appealed.
After the deed was delivered to Absalom Barton under the parol agreement, he continued in adverse occupancy and possession (paying taxes and making valuable improvements) for about twenty years before his death. This case is very much like that of Jones v. McDougal, 82 Miss., 179, which was said not to be within the statute of frauds. If, upon the facts stated by the complainants, the case is not within the statute of frauds, there is no difficulty in the way of granting relief. For the complainants allege that Absalom Barton, through whom they claim as widow and heir, was in the adverse possession and enjoyment of the lands for about twenty years prior to his death, referring his right so to do to his purchase from Davis, and the agreement with him and his brother William.
Possession of lands is presumption of ownership, or jof a holding in subordination to the title of the true owner. Possession per^ se, however long continued, does not establish the title, for, unless explained, it is supposed to be in subordination] to the right. Cholmondeley v. Clinton, 2 Jac. & Walk., 1.
Adverse possession, if open, notorious, under claim or color of *220right, may, by lapse of time, ripen into a good legal title. This occurs where the right of entry of the rightful owner has been tolled and cut off by the statute of limitations. Huntington v. Allen, 44 Miss., 667. . To constitute the foundation of such possession, the entry must be accompanied , by a claim of title. Ewing v. Burnet, 11 Pet., 41, 51; Green v. Lessee of Neal, 6 id., 291. It does not matter how defective the claim or color may be if that is the right under which the disseizin is made, and the possession is hostile to the real owner, he must assert his title by entry or by action in due time, or his right will be forever defeated. The entry may be made under color of parol as well as written contract It seems to be concluded by authority that such possession under color of right, for .the length of time required by statute, will toll an entry.
When the statute may be relied on as defense, the idea of right is excluded. Jackson v. Wheat, 18 Johns., 44; Smith v. Lockwood, 10 id., 366; Jackson v. Ellis, 13 id., 120; Jackson v. Hill, 5 Wend., 532.
It would follow, therefore, from these principles, that Absalom Barton had acquired a right by adverse possession to the quarter section of land in question against William Barton and his heirs, grounded upon his entry with a claim of title, although he might fail on account of the statute of frauds to establish the trust. The complainants allege that Absalom Barton purchased from Davis his equitable title, and took an assignment of the title bond, on the agreement, however, that Davis should have the privilege of repurchase if he could raise the money within a limited time. The deed was made to William Barton, because Absalom was, at the time, indebted, and his creditors might embarrass Davis’ right to repurchase if the conveyance were made to Absalom. These creditors have been paid off. Davis failed to raise the money in time, and has abandoned his privilege to repurchase; but William became the depository of the legal title in these circumstances, holding the same in the confidence and for the benefit of his brother, never having advanced any part of the purchase money.
*221In the case of Jones v. McDougal, 82 Miss., 179, the complainant purchased the land and took a bond for title. Fearing he could not make his payments, he entered into an arrangement with Jones, by which Jones was to pay off his notes, receive a deed from Craft, and execute a bond to the complainant on payment of the money and interest. This was held to be a contract not affected by the statute of frauds.
William Barton was not the real purchaser; he seems to have been entirely passive; he advanced no money and incurred no obligation for it; he became the recipient of the legal title as a mere volunteer, from Thornton, without consideration or negotiation with him. The title was not placed in him as a scheme and device to defraud the creditors of Absalom, but so that his creditors might not impede and harass a resale to Davis, under the agreement with him. When that agreement became of more effect, then William held as trustee for Absalom. Such is the equitable view of the origin of Absalom’s right. When that right has matured by the long assertion of it, and the uninterrupted enjoyment of the property under it, so long as to have acquired the dignity and strength of legal right, we think the complainants come into a court of equity with such perfect right, that they may well insist that the naked, unmeritorious deed from Thornton to William Barton should be surrendered as a cloud on their title.
If the complainants stood alone upon the original equity of Absalom Barton, they might be embarrassed by the statute of frauds. But that equity, by long possession and enjoyment, has grown and expanded into a legal right, and to them is of the value of legal title.
Presenting such merits, we do not think that they should be turned away from a court of equity, but should have relief against defendants, who claim under a mere volunteer deed.
Decree reversed. Demurrer overruled, and leave given defendants to answer in forty days.